Title: To Benjamin Franklin from James Parker, 29 March 1769
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
N York, March 29. 1769
This Day yours of the 22d December and 4th January via Philadelphia, came to Hand. And tho’ I had determined not to trouble you with long Epistles, yet at this Time I think I shall tire your Patience: if so, lay the Letter by, till you have more Leisure.
My Son arrived here the Beginning of January, when I had been laid up with the Gout five or 6 Days. He knew not of his Wife’s Death till he came within the Hook. After sauntering about the Town, a whole Week, our Election was to come on, and several little Jobs offering, and I unable myself, I asked him to go to Work; he pretended to be very willing and desirous to do so; He was in the Office some Days, but not so much Work done as I should have thought—and the News was much behind-hand on the Sunday at Noon, and tho’ he saw it, and I had only two poor Prentices, he went off, and I saw him no more till Tuesday Morning. My two poor Boys stood it out all Night, and happily accomplished it by Monday Morn. Tuesday Morn I received a Note from him telling me he had a Mind to go down to Woodbridge. I told him he might go where he pleased forever; for I could put no Dependance on him. He went. That Week more electioneering Jobs presenting: and I being just able to crawl, I ventured myself and work’d two Days, and in that Week with my Boys did as much Work as they had done the Week before, but at the same time knock’d myself up, to such a Degree, that I could not move a Fortnight after: He staid there about 3 Weeks and then wrote me several Supplicating Letters, that if I would give him Encouragement he would come, and be diligent; I told him, unless he could resolve to act rationally and to be depended on, he need never to come. He came however, and the third Day, he went out in the Forenoon, at a Time he saw the Boy that work’d, taken from Work to carry in some Wood, and the Work standing still. A few Hours after a small Job came in, and we were obliged to let the Wood lye till Night, and set the Boy about the Job, which being wanted in Haste gave me double Pain in not having a Hand capable of doing it speedily: he never came near us, till Night, when I told him, I was sorry he attempted to come; for I found he was a broken Reed, and wish’d him to leave me forever; for he only would ruin me, and himself also; upon which he went off again. While he was at Woodbridge, he had contracted another Acquaintance with a young Woman, to whom he went, and immediately married again. It is one small Comfort, that she was a Woman of good Character, and has with her only Sister, a Small Plantation worth about £700, or perhaps £800, which I suppose he will try to attain, to enable him to spend more of his Days in Idleness and Dissipation. You may remember I had a Brother who went to North-Carolina, whose Children by his first Wife, were lost, with my other Brother at Sea. This Brother got married again, and being a Ship-Carpenter by Trade, he had purchased a Tract of Cedar Land on the Banks of Currituck Inlet in North Carolina, where he made a Living by getting Ship Timber and selling it. It pleased God to take him away the 27th of December, 1767, leaving a Wife with 7 young Children, and his Wife pregnant with the 8th. On his Death Bed he saw he should leave his Wife destitute of the Means of living: and he could only recommend them to the Care of Heaven, and to me: As I was not born for myself, and all I have is the Gift of God, who has made me Steward only of it, when he Calls, I should obey: therefore looking on this as one of the Calls of Heaven, I sent for her, with a View to place them at my House in Woodbridge, where the Children might have some Education, to enable them to be something more than Savages. As she was with Child she could not come till she was delivered And accordingly she was delivered in the Summer following, and arrived here with all her Infants the 5th Day of October last, two Days before Sammy’s Wife died. Full of Trouble on every Quarter, I blessed God, it was no Worse: I carried the Corps to Woodbridge to inter with her Family: at the same Time carried my poor Sister and her Children down there: There is House-Room enough: She is a good sort of a Woman, the two eldest are Daughters, whom I employ there in spinning, the 6 young ones are Boys, the youngest but a few Months old, and having not been named yet, I directed her to call it Franklin, in Remembrance of my Friend and Patron: The Boys I send to School: they are good-looking Children, brave and hearty, and I flatter my self they may possibly become good Members of the Community in Time, if it please God to spare my Life and give me Ability to support them till they can help themselves: My Son’s Misconduct, and my own Infirmities, make this Load the heavier: but I am determined to struggle on, and never give out while I have Life: and tho’ the Hand of God seems often heavy on me, I trust it is for wise Ends, and that in his Providence, I shall not be forsaken, whilst I continue to do my possible, which I will do, as long as I can. I keep my Press and Letter yet at Woodbridge, and as I still have the Jersey Work, I chuse to keep it there, and go down thither, when I have publick Work to do: Soon after my Son was married, he begged of me, to let him live in that House, as that belonging to his Wife was leased out, and to work with the Materials, if any Work offered; but I assured him, I would not suffer him to insult or abuse his Aunt, nor to let him into the House without her Leave and Consent: but that he readily got: and he now promises to reform: How far, or how honest his Pretensions may be, God only knows, but I have told him, I would not trust him with any Thing, till he had given better Proofs than he has hitherto done, of being trust-worthy: In this State they stand at present. There is little or no Work to be had there, only at the Time of the Assembly sitting, unless its forced, as I have experienced for 12 or 13 Years. The Times are really distressing here: and yet every Thing very dear, much more so than ever I knew it: I print full 30 Quire of News-papers, but they will not subsist me, tho’ 16 Year ago, Money might be saved at that: Provisions being here more than double what they were then: My Sickness prevents me from working much myself; and I am chiefly a Sufferer by not being able to go out to collect News: I have but one Journey man, and he is not capacitated for such Work, and three Boys, neither of which are good for such a Business. I have tried to get a suitable one, but hither to not able: Lewis Jones left me soon after he was free, and went to work with a new Printer just setup, who had got Mein & Fleeming of Boston’s Plan for a Newspaper which they have published, but murdered in the Publication: but they are going to publish a New York Chronicle, large as Goddard’s. I don’t think them equal to the Task, as I had the Trial of the best Hand, and never had a Worse. They are Scots Lads: and if they be fortunate Fools, they will have no Need of Wisdom, otherwise they will fall through. I hear they have a tolerable Run of Subscribers, as the Plan is specious, if they are capable of executing it but This Time must shew. Lewis now works with Game, and I hear is married.
But enough of these Matters, I come now to one that gives me some pain to relate; tho’ it is done to prevent any Misrepresentations taking place with you, and what I say shall be strictly Truth.
You may remember, when Benny Mecom surrendered up at New York, and quitted the Place, he went to New-Haven: I had offered him that Place in the following Manner: He should go up and see it, and if we could agree for the Rent he should have it: My Words were this, That Goddard had given Green for the Press and Letter at Providence 100 Dollars per An. that I thought that was too much by one Half; but that if he thought one Half too much, he should make his own Proposal: I shall pass by the Difficulties I had to move him: but he went, he saw, he liked, and wrote me word, that if I would consent, he would be willing to allow me 20 Dollars for the first Year, 30 for the 2d—40 for the 3d—and 50 for the 4th—which would be 35 on an Average, if I would engage it for 4 Years. I told him, content, on Condition, I own’d it so long: for as I was probably to dispute it with Holt or Col. Hunter, I could not absolutely promise so long; but if not his first Years were low. The whole Time elapsed, without a Copper of Rent, tho’ I trusted him also on his going up with about £10 of Paper: He had the Post-Office, and he fell short with that, and is so still, and on my scolding at him about that, he resigned it, saying it did him more Harm than Good. When his 4 Years were out, and I could get Nothing, I told him, I could not afford to support him any longer, nor trust him with the Materials any more: And as Green came to New Haven, and set up in Opposition to him, and gained Ground on him I told him, that I did not think he would ever do as a Master: for that he had not Courage or Spirit enough to drive himself: but that I believed he would do better as a Journey man, and as he had try’d Boston and New York, there did not appear good Prospects there: but inasmuch as Goddard had both wrote to me, and advertised for Hands, I believed he might do the [work?]. Accordingly he went first thither, and agreed with Goddard for 35s. per Week (higher Wages than ever I had or could give) and then went back, and took his Wife and Family. I believe would he have been careful and diligent, he might have there done well: but Goddard says he found he could place no Dependance on him, while Benny says he was slack in paying his Wages: they parted, and Ben’s Distresses I suppose touch’d Mrs. Franklin, and she lays all the Blame on me: Now, Sir, I dare appeal to you, if I were to blame; I was unable to support him any longer, My Tools were worn out, and if ever I came to Account about them, I must allow all his Rent. I have since had part of the Letters brought here, and hired the Press and Letter to Green, at the Rate of 30 Dollars per An. the first Year’s Rent he has paid me since Benny’s Absence. Benny owes the Post-Office yet a good Sum, which I believe he will never be able to pay. I would do all I could for him, but it was hard for me to bear him, when I had so many other Pressures.
By Capt. Townsend who saild a few Days ago, I sent the first of a Bill of Exchange for £55 Sterl. the 2d comes with this. Of that Bill £30 belongs to Mr. Relfe, now in Jail here, to be paid by you on his Account to one John Bird of London: the other £25 is for Mr. John Balfour, of Edinburgh, being the Amount of all the remaining Books I could find of his, which I got sold at Auction: I hope you will receive it, and pay it as desired: Our Reason for it, was I could not get a small Bill, so join’d with him for this: I have sent to each of them respectively by Townsend, an Order on you for the Sum: but if Townsend should be lost, you can pay them without and take their Receipt which will answer the same End. I sent also by Townsend, the 2d Bill of a Set I had from Boston, the first of which I sent by the last Packet.
After your Post-Office Suit was determin’d at New Haven the Money was paid, and the Attachment on Holt’s House and Land taken off. I immediately attach’d it on my own private Account, on Holt’s Bond I had. I got Judgment last April, on Condition of Stay of Execution till November, as Holt pleaded he did not owe me much, if Accounts were settled, and he would get them done before November. The Time came, but no Settlement. Execution was delay’d till January, when no Accounts appearing the Place was apprized [appraised], and Execution writ[;] the Place I was by their Laws obliged to take at the Appraisement—but it leaves near £70 unpaid on the Bond and Judgment. These were appraised at something more than £350 our Money, and as the Title is now in me, I will try to sell them. So far, so good. No Accounts yet settled: I hitherto have had Writs out for Holt, but I this Day made him Propositions, which I hope he will accept—and tho’ I do not expect much more of him, being apprehensive he is really on the decline, yet I will try to dye in Peace with him: Not that I doubt but he would fall in my Debt, but I will be placable and forgiving.
You’ll say, what an Itch of Scribbling this tedious Fellow has. What Nonsense! Dear Sir, consider its all I can do just now. Mr. Foxcroft is daily expected here from Virginia. All my Family desires their respectful Complements. They are all well. My little Grand-Daughter is with me. My Daughter single yet so I have told you all, except what I have often told you, that I am Your most obliged Servant
James Parker
PS With Regard to the Custom-House, I have been confined near 3 Months, and fear they’ll turn me out for Non-Attendance; if they do, let them, but I won’t resign without, as I have stood the first Brunt, the Unpopularity wear off: tho’ if they don’t turn me out, I shall continue till further orders.

